Bussell, C. J.,
concurring specially. I am as much of the opinion that the ruling of this court in Wise v. Wise, 157 Ga. 814 (3) (supra), is sound law as I was at the time I agreed to the decision. It is also, I think, perfectly plain that there is no conflict between the principle announced in Wise v. Wise, and the ruling announced in Luke v. Luke, 159 Ga. 551 (supra), in which the writer delivered the unanimous opinion of the court. However, I see a marked distinction between the issues presented in *590the Wise and Luke cases and the question presented for adjudication in the case at bar. Under the rulings of the Wise and Luke cases, in which total divorces were granted, no proceeding initiating a demand for alimony or in any way altering or affecting the right of a former wife to alimony, or the liability of a former husband to pay alimony, can arise or be considered by the court, because the decree granting a total "divorce between the parties has extinguished at once the rights of the wife and the liability of the husband, and the marital relation is entirely dissolved and destroyed. Always the right to alimony must rest upon an existing conjugal relation. When that relation is terminated there can be no further adjudication or proceeding with reference to alimony. In the case at bar, however, there is no suit for divorce. The proceeding was merely a suit for permanent alimony; and though the application for counsel fees was made the day following the verdict, it was before any decree had been entered by the court giving effect to the finding of the jury for $500 permanent alimony on behalf of the wife. A decree is necessary to give force and effect to the verdict; strictly speaking, the trial of the cause had not terminated. In my opinion it was within the power of the chancellor to fix and award reasonable attorney’s fees in behalf of the wife, as a necessary provision to enable her to carry on the case. He heard evidence and included this necessary provision in the decree along with the finding for alimony returned by the jury. The assignments of error do not question the right -of the judge of the superior court to award attorney’s fees because it was not submitted at the same time and to the same jury as passed upon the question of permanent' alimony. A different question would be presented if that contention was presented in the present record. (Though under the Civil Code, § 2976, a judge of the superior court, sitting as a court of equity, may, after hearing a case for alimony, award reasonable and proper attorney’s fees without submitting that issue to a jury.) However, in this case, with the marital relation still undissolved, the principle upon which the cases of Wise v. Wise, and Luke v. Luke were based has no bearing. It is plain that after the marriage relation is dissolved there is no liability of any kind upon an ex-husband for either alimony or attorney’s fees; whereas in the present case the married pair, though living separate and apart, are still husband and *591wife. For this reason I think the trial judge properly refused to continue the hearing, and that he did not abuse his discretion in the amount of counsel fees allowed in this long continued litiga-' tion.